                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                        NORTHERN DIVISION

TOREY CORTEZ SMITH, # 136527                                                                  PLAINTIFF

vs.                                                              CIVIL ACTION NO. 3:17-cv-629-FKB

SERGEANT LONNIE TRAYLOR                                                                    DEFENDANT

                      MEMORANDUM OF AUTHORITIES IN SUPPORT OF
                  MOTION TO RECONSIDER ORDER ON SUMMARY JUDGMENT

               COMES NOW Defendant Sgt. Lonnie Traylor, by counsel and pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure, and files this Memorandum of Authorities in support of his

Motion to Reconsider Order [67] on Summary Judgment, as follows:

                                              INTRODUCTION

               Plaintiff’s claims against Sgt. Lonnie Traylor arise out of an incident occurring on May 31,

2017, in which Plaintiff accuses Traylor of using excessive force against him. Plaintiff concedes

he initiated contact with Traylor as he attempted to force his way out of his assigned housing unit

by pushing past Traylor. See Omnibus Hearing Transcript, Doc. [65-1], at 14-15. Nonetheless, the

Court denied Traylor’s Motion for Summary Judgment [65] after finding a genuine issue of

material fact as to the “degree of force” used by Traylor during the subject incident:

                      The parties largely agree as to what caused the use of force by Traylor
                      against Smith. However, they disagree as to the degree of force Traylor
                      used. While Traylor contends that he only used the force necessary to
                      subdue Smith (what he describes as a “soft empty hands technique”), Smith
                      contends that Traylor threw him down and choked him. This creates a
                      genuine issue of fact and precludes summary judgment. Accordingly,
                      Smith’s excessive force claim against Traylor will proceed to trial.

See Order [67], at 7.



{D1287316.1}
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 2 of 8




               However, the Court respectfully failed to address the requirement under 42 U.S.C. §

1997e(e) and controlling Fifth Circuit precedent that a plaintiff must demonstrate that he suffered

more than a de minimus physical injury to establish a claim for excessive force and recover

damages under the Eighth Amendment. The record before the Court clearly demonstrates that

Plaintiff has failed to meet his burden in that regard.

               Due to this error of law and to prevent manifest injustice, this Defendant respectfully

requests the Court to reconsider its ruling and to grant his Motion for Summary Judgment as to

Plaintiff’s claims against him.

                                          LAW AND ARGUMENT

               A.     Rule 59(e) Standard

               When a Motion for Reconsideration is filed, the time of filing determines whether the Court

considers the motion under Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure.

Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990). If a Motion

for Reconsideration is filed “no later than 28 days after the entry of the judgment,” then it is

considered as a Motion to Alter or Amend a Judgment under Rule 59(e). F.R.C.P. 59(e); See

Lavespere, 910 F.2d at 173. “A Rule 59(e) motion calls into question the correctness of a

judgment.” Templet v. Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004). There are three grounds

for altering a judgment under Rule 59(e): “(1) an intervening change in controlling law, (2) the

availability of new evidence not previously available, or (3) the need to correct a clear error of law

or prevent manifest injustice.” Williamson Pounders Architects, P.C. v. Tunica County, 681 F.

Supp. 2d 766, 767 (N.D. Miss. 2008).



{D1287316.1}                                            2
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 3 of 8




               B.     Plaintiff has failed to demonstrate he suffered more than a de minimis physical
                      injury as a result of Sgt. Traylor’s use of force against him

               “It is well-established in [the Fifth Circuit] that, to support an Eighth Amendment excessive

force claim, a prisoner must have suffered from the excessive force more than de minimis physical

injury.” Mosley v. White, 464 Fed. Appx. 206, 212 (5th Cir. 2010). See also Siglar v. Hightower,

112 F.3d 191, 193-194 (5th Cir. 1997) (holding that prisoner must show more than a “de minimus”

physical injury to establish an Eighth Amendment violation, though the injury need not be

“significant”); Galada v. Gatson-Riley, 2010 WL 3120069, *14 (June 24, 2010) (“A pro se

prisoner plaintiff in a case filed under 42 U.S.C. § 1983 must allege more than a de minimis

physical injury to state a claim for physical or emotional damages, regardless of the nature of the

claim.”); 42 U.S.C. § 1997e(e) (prisoner cannot recover monetary damages for mental or emotional

distress under the Prison Litigation Reform Act without a prior showing of a physical injury).

               “Without an allegation of a more than de minimis physical injury, a prisoner plaintiff’s

complaint lacks any merit.” Trotter v. Grimes, 2013 WL 1980257, at *2 (S.D. Miss. May 13, 2013)

(Hon. F. Keith Ball) (citing Harper v. Showers, 174 F.3d 716, 719 (5th Cir.1999)).

               Courts in this circuit have previously given the following description of what a prisoner

plaintiff must prove to establish he suffered more than a de minimus physical injury:

                      [T]he physical injury had to be an observable or diagnosable medical
                      condition requiring treatment by a medical care professional. It is not a sore
                      muscle, an aching back, a scratch, an abrasion, a bruise, etc., which lasts
                      even up to two or three weeks. Injuries for which free world individuals
                      would not seek emergency room or other professional medical care are not
                      significant. An injury that normal people treat with over-the-counter drugs,
                      heating pads, rest, etc. do not fall within the parameters of 1997e(e).




{D1287316.1}                                            3
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 4 of 8




Whitney v. Taylor, 2007 WL 2254348, at *4 (N.D. Miss. 2007) (citing Luong v. Hatt, 979 F. Supp.

481, 486 (N.D. Tex. 1997) (holding that cuts, bruises, abrasions lasting only two or three days do

not rise to the level of constitutional injury); Malone v. Tuten, 2017 WL 5560430, *3 (W.D. La.

Sept. 18, 2017) (holding that scraped knee and pain on right side of plaintiff’s body due to being

pushed to ground by transport officer was de minimis under § 1997e(e)).

               In Mosley, the Fifth Circuit ruled that the prisoner plaintiff’s alleged injuries resulting from

a correctional officer’s use of force against him – momentary blindness, cuts and abrasions in and

around the eye, and an infected eye – were not constitutionally cognizable. Mosley, 464 Fed. Appx.

at 213. The court noted that plaintiff had failed to present any evidence that he had sought or

required any treatment for his alleged injuries, and the plaintiff’s conclusory allegations,

speculation, and unsubstantiated assertions were inadequate to defeat summary judgment. Id.

               In Siglar, the prisoner plaintiff alleged that a guard stopped him in the hall of his prison

unit while returning from breakfast. Siglar, 112 F.3d at 193. The guard directed the prisoner to

face the wall while she searched him. Id. She found a biscuit in his jacket pocket and called for

backup. Id. The backup officer then, “[w]ithout provocation, ... twisted Siglar’s arm behind his

back and twisted Siglar’s ear.” Id. “Siglar’s ear was bruised and sore for three days but he did not

seek or receive medical treatment for any physical injury resulting from the incident.” Id. There

was no evidence in the record that Siglar sought or received medical treatment for his injuries or

that he suffered from a long-term injury. Id. Therefore, the Fifth Circuit affirmed the dismissal of

Siglar’s complaint as frivolous, concluding that his bruised ear, lasting for three days, was de

minimis and that it was not a “physical injury” as contemplated by § 1997e(e). Id., at 193–94.



{D1287316.1}                                              4
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 5 of 8




               In Whitney, the prisoner plaintiff’s excessive force claim against the defendant correctional

officer was dismissed because the bruises to plaintiff’s knees did not constitute more than a de

minimis physical injury as contemplated by § 1997e(e). Whitney, 2007 WL 2254348, at *4. In

Trotter, this Court held that the prisoner plaintiff’s injured eye, which healed in two or three days,

and his skin injuries, which healed with ointment, were de minimis and did not rise to the level of

a constitutional violation. Trotter, 2013 WL 1980257, at *2.

               In the present action, Plaintiff was taken to the EMCF medical department for evaluation

after his encounter with Sgt. Traylor, where the nurse documented the following: “Injuries

reported, but no sign or symptom of injury noted. No bruising, redness, cuts, or edema

noted.” See Medical Record Excerpts, Doc. [65-2], at 9 (emphasis added). Specifically, the nurse

found no evidence of any bruises or other injuries to any of the parts of Plaintiff’s body that he

described as being impacted in the subject incident. Id., at 10.

               The Court noted in its Order [67] that Plaintiff testified at the omnibus hearing that he was

“referred to the physician for … x-ray[s],” “treated for [his] side,” and given “muscle relaxers”

and “pain pills.” See Doc. [65-1]. However, Plaintiff’s assertion in that regard is contradicted by

his own medical records [Doc. 65-2] and is completely unsubstantiated.

               In fact, Plaintiff never responded to this Defendant’s Motion for Summary Judgment, nor

has Plaintiff ever produced any evidence to support his assertions regarding his alleged injuries

resulting from the subject incident. As the Fifth Circuit noted in Mosley, Plaintiff’s conclusory

allegations and unsubstantiated assertions regarding his injuries and medical treatment are

inadequate to establish a constitutional claim and cannot defeat summary judgment. See Mosley,

464 Fed. Appx. at 213.

{D1287316.1}                                             5
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 6 of 8




               Although unnecessary given the clear absence of any evidence in the record before the

Court, this Defendant has attached hereto Plaintiff’s complete medical records from the date of the

subject incident involving Sgt. Traylor through the 30 days thereafter. See Exh. “A.” Plaintiff’s

medical records demonstrate that after his evaluation by Nurse Hill immediately following his

incident with Sgt. Traylor – at which time it was noted that Plaintiff had no visible injuries and

that no treatment was indicated – Plaintiff never sought or received any medical treatment

whatsoever related to this incident. Id. In fact, Plaintiff visited with a medical or mental health

professional at EMCF on at least 12 occasions during the month following the subject incident,

none of which were related to the incident involving Sgt. Traylor. Id.

               Although the Court correctly noted in its Order [67] that a plaintiff’s physical injury need

not be “significant” to establish a claim for excessive force under the Eighth Amendment, the Fifth

Circuit does require an injury to be “more than de minimis.” See, e.g., Mosley, 464 Fed. Appx. at

212; Siglar, 112 F.3d at 193-194. Because there is no evidence that Plaintiff sustained more than

a de minimis physical injury as a result of Sgt. Traylor’s alleged use of force against him, Plaintiff

cannot establish a cognizable claim against this Defendant under the Eighth Amendment, and

Plaintiff’s claim for damages is barred by 42 U.S.C. § 1997e(e).

               This argument was raised by this Defendant in his Motion for Summary Judgment, but the

Court mistakenly or inadvertently failed to address the same. Accordingly, this Defendant

respectfully requests the Court to reconsider its Order and to grant him summary judgment as a

matter of law.




{D1287316.1}                                            6
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 7 of 8




                                                CONCLUSION

               Because Plaintiff has failed to demonstrate that he suffered more than a de minimis physical

injury as a result of Sgt. Traylor’s alleged use of force against him, this Defendant respectfully

requests the Court to reconsider its Order [67], grant this Defendant’s Motion for Summary

Judgment, and to dismiss Plaintiff’s claims against him as a matter of law.

               Respectfully submitted, this the 18th day of October, 2019.

                                                     SGT. LONNIE TRAYLOR


                                                     BY:    /s/ Steven J. Griffin
                                                            OF COUNSEL


STEVEN J. GRIFFIN - BAR # 103218
sgriffin@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
4400 OLD CANTON ROAD, SUITE 400
POST OFFICE BOX 1084
JACKSON, MISSISSIPPI 39215-1084
TELEPHONE: (601) 969-7607
FACSIMILE: (601) 969-1116




{D1287316.1}                                            7
                 Case 3:17-cv-00629-FKB Document 73 Filed 10/18/19 Page 8 of 8




                                        CERTIFICATE OF SERVICE

               I hereby certify that on October 18, 2019, I electronically filed the foregoing with the Clerk

of the Court using the ECF system, and I hereby certify that I have mailed by United States Postal

Service this document to the following non-ECF participants:

                      Torey Cortez Smith
                      3527 Ridgecrest Drive
                      Jackson, MS 39212

                                                                     /s/ Steven J. Griffin




{D1287316.1}                                             8
